Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on May 18, 2022. Claims 6, 12 and 16 have been amended. Claims 1-17 are pending.

Claims 1-17 are allowed.
Regarding Claims 1-8, applicant amended the dependent claim to overcome the claim objection set forth in the Ex-Parte Quayle Office action dated on March 31, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a method wherein, along with the other claimed steps, based on timing of received indicator, determining a number of LED drivers in the series of LED panels; (e) based on said number of LED drivers, identifying a configuration of the series of LED panels from a number of possible configurations; and (f) transmitting subsequent commands for activating the LED drivers of the series of LED panels based on the identified configuration, as recited in claim 1.
Regarding Claims 9-11, the cited prior art of record does not teach or fairly suggest a light panel wherein, along with the other claimed features, loopback control logic operable to determine if the LED panel is a final LED panel in a series of LED panels, and if so transmit an indicator back through the series of LED panels to an external controller when a command is received at a final one of the LED drivers on the final LED panel, as recited in claim 9.
Regarding Claims 12-17, applicant amended the dependent claim to overcome the claim objection set forth in the Ex-Parte Quayle Office action dated on March 31, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest an accent light controller wherein, along with the other claimed features, (c) based on timing of said received loop-back signal, determine a number of led drivers in the led panels; (d) based on said number of led drivers, identify a configuration of the led panels from a number of possible configurations; and (e) transmit commands for activating the LED drivers of the LED panels based on the identified configuration, as recited in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844